Adams, J.,
dissenting. — In my opinion the conclusion reached, by the majority in this case, is not only wrong, but one the effects of which are greatly to be deprecated. It opens the door for the virtual dissolution of all independent districts which have been formed out of territory lying in more than one township. In my opinion no such result was contem*82plated by the statute. Where an independent district is formed out of such territory it is supposed to be for sufficient reasons. The independent district must, in the nature of the case, be supposed to be formed with a view to permanent integrity. I spealc of course of the original' construction. No more, nor less, territory is supposed to be - taken than the proper construction of the district requires. The grade of the contemplated school, the exjiensiveness of the contemplated school-house, and perhaps some other matters, m.ust be supposed to have had their influence in fixing the boundaries. So again, when the boundaries are fixed they must be supposed to determine the location of the schoolhouse. The school-house belonging to the Independent School District of West Branch, if properly located, was located with reference to the territory as it now is, and not as it will be when divided. The case is different where an independent district is first formed and afterward territory is attached, as it may be, for school purposes. The district must be presumed to have embraced originally all that ought to belong to it permanently. There was nothing to hinder embracing that much. If territory is afterward attached it must be presumed that the attachment is temporary, and to remain only until, by the construction of roads or bridges or some other change, the inhabitants can be better accommodated elsewhere. When such territory is detached the original district is left. All is left which the original framers deemed necessary, and with reference to which it is presumed that the school-house was built and the grade of the school adopted.
If a secession of original territory is allowable the inhabitants of such territory ought to be allowed to defeat the original construction, and before costly plans had been executed upon the basis of such construction. But they cannot defeat it. The law without question provides for taking in unwilling territory. This must be because it is deemed for the best interest of all. Does the same law provide that the territory can go out the next minute or at any time afterward at its *83election? I think not. Such a construction, it appears to me, not only convicts the legislature of an absurdity, but of providing for a great possible mischief. I should hesitate-about-adopting such a construction if the statute appeared to be more easily susceptible of it than it is. But we cannot, it appears to me, put this construction upon the statute without forcing words from their natural and ordinary meaning. It provides-for the restoration of territory which has been “attached to any independent school district in any adjoining county or township for school purposes.” Now in the nature of things, territory cannot be attached to a district unless the district exists prior thereto. If the legislature intended to provide for a case where territory'had been joined to other territory in the formation of a district, the language used was singularly inaccurate and inappropriate. Again, the case contemplated is one where territory has been attached for school purposes. The expression of the object carries an implication that the territory is not an original constitutent part of the district itself.
Independent school districts of the character of the one in question are designed to meet the w'ants of villages and incorporated towns and cities. The statu fce providing for their organization seems to contendíate carrying the work of education in them to a higher grade than in district townships. To facilitate them in the erection of permanent and valuable school buildings, they are given the power to borrow money and to issue negotiable bonds. In the case at bar, it is shown that the Independent School District of West Branch borrowed money and issued its bonds. This consideration alone would afford a reason why the integrity of the district should be maintained. It is true, it is said by the majority that the rights of creditors cannot be impaired. They may of course enforce the payment of their claims. Their right of action cannot be taken away. But it is the right and duty of the Independent School District of West Branch to pay without action. Where bonds are issued, the law contemplates that *84a sufficient annual tax shall be levied to pay accruing interest, and a proportionate part of the principal. This tax is to be voted by the electors of the independent school district at their annual meeting in March. But if the territory in question • shall be severed, the electors residing therein cannot vote upon such tax. They will become electors of the district township of Scott in Johnson county. Can the electors of the dismembered Independent School District of West Branch vote a tax upon- the tax payers of the severed territory, and cause it to be collected? I think not. Shall the latter then escape, as they doubtless expect to? That would not seem to be right. It is true that in going out, they leave the school-house behind them. But the school-house was built for their own accommodation. Such a school-house may not be needed by the dismembered Independent School District of West Branch.
It is suggested in the majority opinion, that there might be an equitable apportionment of the assets and liabilities. But no distinct liability, I think, could be properly assumed, by the severed territory, because it has no distinct organization by which it can provide for it. Nor do I think that a liability in this case could be assumed by the district township of Scott. If it could, it could make itself liable for the payment of negotiable bonds issued for borrowed money, and that, too, when its own bonds would be void for want of power to contract such indebtedness. If the district township of Scott could not properly assume such liability, for a . still stronger reason, it ought not to be held that two-thirds of the electors residing upon the territory in question have the power to impose upon it such liability. If, subsequent to the formation of the Independent School District of West Branch, the territory in question had, on account of unbridged streams or other obstacles, been attached to the district for school purposes, and had afterward been restored to the district township of Scott, as it might be under section 1798 of the Code, the assets and liabilities of the Independent School District of West Branch, it appears to me, would have remained with *85such district. The attachment, I think, should from the first have been looked upon as temporary. All territory not embraced in an independent district in its original construction must be deemed undesirable as a permanent constituent part. ■No other evidence of this is needed than the mere fact that the territory is not included, when it might have been, and should have been, if it had been desirable to include it. When, therefore, such territory is restored, nothing is done which should not have been anticipated. Whatever liabilities were in the meantime incurred may well enough, I think, be left to be discharged by the district as originally constituted. The mere restoration of territory which had been temporarily attached to another district for school purposes, is not, I think, within the meaning of the statute, a change of boundaries; and it is only such change that calls for an apportionment of liabilities. But. if an original constituent part of an independent district, which may be the greater part, can be allowed to sever itself, at its election, from the district and attach itself to a district township, and leave all the liabilities, incurred as much for the seceding part as any other, to be borne solely by the part of the independent district which remains, it is 'manifest that a great hardship would be imposed upon such part. As we cannot suppose that the legislature contemplated such a result, and as I am unable to see that it has provided for an apportionment in such a case, I cannot think it contemplated such a case; and I am therefore strengthened in the conclusion already reached, from the mere examination of the language of the statute. In my opinion the demurrer was-improperly sustained.